Global Securities Services – Custody Services Agreement Customer Profile Schedule Institution Account Type: Mutual Fund Custody AccountNumber: Customer Information Institution Name (Full Legal Name.DO NOT USE ABBREVIATIONS) Congressional Effect Fund Tax I.D. Number 262.363.038 Institution Contact and Title Eric T. Singer Telephone Number (212) 259-2099 Street Address of Institution 420 Lexington Ave. Suite 601 New York, NY 10170-0002 Account Service Instructions Additional Service Options: Type of Institution: xMonthly Statements oInsurance Company oQuarterly Statements oFinancial Institution xAutomated Securities Workstation oCorporation oOther (Describe) oPartnership oInvestor Advisor oInvestment Company oBroker Dealer oQualified Retirement Plan xOther (Describe) Registered Investment Company - Mutual Fund Payment For Custody Services: oBill monthly oCharge monthly xOther, please specify Charge Quarterly Name of Investment Advisor(If self-directed, indicate “self-directed.”) Congressional Effect Management, LLC Proxy Communication: oExecute all proxies in favor of management or as directed otherwise and mail said proxies to the address specified. xForward all proxies to the above mailing address and I will execute and mail said proxies to the address specified. oCheck this box if you object to disclosure of your name, address and securities positions to requesting companies in which you ownshares. Revised - 7/31/07 Page 1 of 14 Fifth Third Bank is instructed to handle all excess cash in the following manner:Sweep Account oInvest/ Withdraw from the following Fifth Third Fund: Name of the Fund oCheck or Wire Transfer according to the following instructions: Address of Bank and ABA Routing Information oCredit/ Charge our Fifth Third Checking or Savings account Account Number Substitute Form W-9:Taxpayer Identification Number and Certification 1. Enter your taxpayer identification number in the appropriate box.For individuals and sole proprietors, this is your social securitynumber.For other entities, it is your employer identification number.If you do not have a number, indicate “pending” and report toFifth Third upon receipt. 2. Indicate “exempt” for payees exempt from backup withholding: exempt Social Security Number or Employer Identification Number 262.363.038 Certification – Under penalties of perjury, I certify that: 1.The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me), and 2. I am not subject to backup withholding because (a)I am exempt from backup withholding, or (b) I have not been notified by theInternal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure all interest or dividends, or (c) theIRS has notified me that I am no longer subject to backup withholding (does not apply to real estate transactions, mortgageinterest paid, the acquisition or abandonment of secured property, contributions to an individual retirement account (IRA), andpayments other than interest and dividends). Certification Instructions – You must cross out item (2) above if you have been notified by IRS that you are currently subject tobackup withholding because of underreporting interest or dividends on your tax return. Changes to Customer Profile Schedule Any changes to this Customer Profile Schedule will not be effective until a new Customer Profile Schedule is executed by theCustomer and, when applicable, any other person authorized to direct the account, including an Investment Advisor. Persons Authorized to Direct Account (Including Investment Advisor when applicable) /s/ Eric T Singer 4/10/08 Client Signature Date (Month/Day/Year) Title Client Signature Date (Month/Day/Year) Title Revised - 7/31/07 Page 2 of 14 Fifth Third Bank Custody Services Agreement This Custody Services Agreement (collectively with all schedules, exhibits, amendments, and addenda hereto, this “Agreement”) ismade effective as ofDate (Month/Day/Year) by and between Fifth Third Bank, 38 Fountain Square Plaza, MD #1090CC,Cincinnati, Ohio 45263 (“Custodian”), and the undersigned customer (“Customer”).Custodian and Customer hereby agree as follows: 1.DEFINITIONS.For purposes of this Agreement, the following capitalized terms shall have the meanings set forth below. “Account” means the custodial account maintained by Custodian pursuant to this Agreement established in the name of and on behalfof Customer. “Agreement” means this Custody Services Agreement and all schedules, exhibits, amendments and addenda hereto. “Applications ” means, collectively, the eTran Application and the SW Application. “Class Actions” means lawsuits initiated by or on behalf of a corporation that entitle the shareholders of such corporation to participatein such lawsuit by electing to so participate. “Corporate Action Information” means all information communicated to Customer via the eTran System related to Corporate Actionswhen securities related to such Corporate Actions are held in the Account. “Corporate Actions” means any actions undertaken by an issuer corporation that have an effect upon shareholders or entitlementholders of the corporation’s securities (so long as such securities are held in the Account) including, without limitation, the inceptionofClass Actions. “Custodian” means Fifth Third Bank, an Ohio banking corporation, acting pursuant to this Agreement. “Customer ID” means a Customer-specific user identification code. “Customer” means the party executing this Agreement for which the Custodian is performing the Services. “Depository” means the Depository Trust Company, the Federal Reserve or such other sub-custodian as Custodian may from time totime nominate. “eTRANApplication” means the eTRAN Workstation software application licensed hereunder by Custodian to be downloaded byCustomer that will enable Customer to access and use the eTRAN System via an Internet connection, a dedicated line or a directdial-up connection. “eTRAN Interface” means the methodology by which Customer uses the eTRAN Application to create an online connection to theeTRAN System, which will allow Customer to perform Transactions from a remote location. “eTRAN Services” means the then-current Services made available by Custodian to Customer pursuant to this Agreement on theeTRAN System. “eTRAN System” means the overall concept or program, including the then-current systems, computers and communication facilitiesmade available to Customer for the purpose of receiving Corporate Action Information and delivering Voluntary Election Instructions orOther Instructions to Custodian by means of the eTRAN Interface. “Information” means the methods, techniques, programs, devices and operations of Custodian arising in connection with the eTRANSystem and the Securities Workstation System and the services and products provided in connection therewith. “Instructions ” means the data messages, in a form and format acceptable to Custodian, submitted by Customer and successfullyreceived by the Workstations, which requests that a task be performed on behalf of Customer or its customers regarding trust and/ordemand deposit account funds maintained in the Account. “Interfaces” means, collectively, the eTRAN Interface and the SW Interface. “Mandatory Corporate Actions” shall mean those Corporate Actions for which the effect on the shareholders or entitlement holdersmaynot be modified by the Customer, including but not limited to, cash dividends, stock dividends, mergers, name changes, mandatorycalls, and other mandatory corporate reorganizations. Revised - 7/31/07 Page 3 of 14 “Manuals ” means on-line user manuals that describe the process and assist with the use of the Workstations. “Other Instructions ” means the messages, in a form and format acceptable to Custodian, submitted by Customer and successfullyreceived by Custodian through the eTRAN System, which request that a task be performed on behalf of Customer or its customersregarding stock or other securities held in Customer’s Account that does not relate to Voluntary Corporate Actions or the Customer’sVoluntary Election Instructions. “Proper Instruction” means the written and manually signed instructions of the person(s) identified in writing by Customer as being dulyauthorized by Customer to have authority over the Property. “Property” means the property listed on a certain receipt(s) or as indicated on the confirmation separately supplied by Custodian toCustomer in connection with this Agreement, which may include, without limitation, common and preferred stocks, bonds, debentures,notes, money market instruments or other obligations, and any certificates, receipts, warrants or other instruments or documentsrepresenting rights to receive, purchase or subscribe for any of the foregoing, or evidencing any other rights or interests therein. “Securities Workstation Services” means the then-current services made available by Custodian to Customer via the SW Interface. “Securities Workstation System” means Custodian’s then-current systems, computers and communication facilities made available byCustodian to receive Customer requests for information and Customer Instructions via the SW Interface. “Services” means the custody services specified in the Custody Services Schedule attached hereto as Schedule 1. “SWApplication” means the Securities Workstation software application licensed hereunder by Custodian to be downloaded byCustomer that will enable Customer to access and use the Securities Workstation System via an Internet connection, a dedicated lineor a direct dial-up connection. “SW Interface” means that methodology by which Customer uses the SW Application to create an online connection to the SecuritiesWorkstation System that will allow Customer to perform Trans actions from a remote location. “SW Price List” means those items related to the SW Application on the Fee Schedule. “Transactions ” means the Custodian’s performance of certain tasks pursuant to Proper Instructions. “Voluntary Corporate Actions” means those Corporate Actions for which shareholders or entitlement holders are entitled or required tomake an election or decision among alternative courses of action such as, among other things, certain tender offers, conversions,distributions or exchanges that are voluntary by their terms. “Voluntary Election Instructions” means those messages timely delivered from Customer to Custodian through the eTRAN Systemunambiguously identifying Customer’s election or decision among alternative courses of action triggered by the occurrence of aVoluntary Corporate Action. “Workstations” means, collectively, the overall concept or program by which Custodian allows Customer to access its SecuritiesWorkstation System by means of the SW Interface and the eTRAN System by means of the eTRAN Interface. 2.DEPOSIT OF PROPERTY.Customer has deposited the Property, or may deposit additional Property, with Custodian.Thepurpose of such deposit is to obtain from Custodian the Services.The Services shall include those norm ally and customarily providedby Custodian with respect to Property including safekeeping, trading, deposits, withdrawals, income, corporate actions, puts, calls,overdrafts, recordretention, reports and such other related services as Custodian may offer from time to time. 3.DESCRIPTION OF PROPERTY.Customer represents and acknowledges that the description of the Property listed on thereceipt(s) or confirmation is an accurate description of Property. Custodian shall not be responsible for any Property until actuallyreceived by Custodian.Securities held by Custodian shall, unless payable to bearer, be registered in the name of the Custodian forthe account of the Customer or its nominee, as Custodian may appoint, and at any time remove, in Custodian’s sole discretion.Custodian may deposit all or a part of the Property in a Depository; provided, however, no such deposit or appointment shall relieve theCustodian of its obligations under this Agreement.Custodian, in accordance with its normal and customary practices, will segregateand identify on its books as belonging to the Customer all Property held by Customer or any other entity authorized to hold Property inaccordance with this Agreement. 4.APPOINTMENT AS CUSTODIAN.Customer hereby constitutes and appoints Custodian as custodian of Property andCustodian agrees to act in the capacity as custodian with respect to the Property during the term of this Agreement.Custodian shallperform the Services and maintain the Account as set forth herein.Custodian shall be held to the exercise of reasonable care incarrying out its obligations under this Agreement.Custodian shall have no investment authority, nor any duty or obligation to superviseor advise Customer on any investments.Except as specifically set forth herein, Custodian shall have no liability and assumes noresponsibly for any non-compliance by Customer of any laws, rules or regulations. Revised - 7/31/07 Page 4 of 14 5.SCOPE OF SERVICES.Custodian may make changes to the Services and/or the Fee Schedule attached hereto asSchedule 2based upon, but not limited to:technological developments; legislative, regulatory, third party depository or sub-custodian operationalchanges; orthe introduction of new services by Custodian. Custodian will notify Customer of any changes to the Services that willaffect Customer at least 30 days prior to the effective date of such changes. 6.INSTRUCTIONS; RELIANCE BY CUSTODIAN.Custodian is authorized to rely and act on Proper Instructions in providingthe Services, whether such Proper Instructions are received via telephone, facsimile, or by bank wire so long as Custodian believes ingood faith that such Proper Instructions have been given by an authorized person or agent acting on behalf of Customer.Custodianwill only rely upon Proper Instructions sent via electronic mail if Proper Instruction specifically approves this method of delivery inwriting (by other than electronic means) prior to the delivery of such Proper Instructions by electronic mail.Custodian is alsoauthorized to rely and act upon instructions transmitted electronically through the Institutional Delivery System (IDS), a customer dataentry system, or any other similar electronic instruction system acceptable to Custodian.Custodian will not be liable for any failure toexecute instructions or failure to receive Property due to incorrect, incomplete, conflicting or untimely instructions.Custodian, in itsdiscretion, is authorized to accept and act upon orders from Customer, whether given orally by telephone or otherwise, whichCustodian in good faith believes to be genuine.Customer shall cause all oral instructions to be confirmed in writing by a written ProperInstruction.Custodian’s records will be conclusive as to the content of any such ins truction, regardless of whether confirmation isreceived. 7.REIMBURSEMENT FOR COSTS, EXPENSES.Custodian is authorized to take all steps it deems necessary or advisable tocomplete a transaction and shall be reimbursed for all costs, losses and liabilities if settlement is not accomplished due to Customer’sfailure for any reason to follow Custodian’s instructions with respect to the Property or the Account.Custodian is authorized toexecute, in the name of Customer, any certificates of ownership, declarations or other certificates required under any tax or other lawsor governmental regulation now or hereafter in effect.Custodian will have the right to setoff against the Property held by Custodianhereunder and upon any deposit account of Customer for the following: (i) compensation, expenses, commitments made by Custodianupon instructions of Customer or its authorized agent; (ii) reimbursement of taxes incurred by Custodian for the Account of Customer;and (iii) other liabilities of Customer to Custodian, however created. 8.
